Citation Nr: 1747639	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  11-21 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for post-inflammatory hyperpigmentation with a history of furunculosis of the thighs and buttocks (skin disability).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1988 to May 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2014, the Board deferred on deciding this issue, as it was implicated by a stay pending the outcome of Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017), which considered the meaning of the term "systemic therapy" as it used in 38 C.F.R. § 4.118, Diagnostic Code 7806.  In July 2017, the United States Court of Appeals for the Federal Circuit issued an opinion in Johnson, which is discussed in more detail below; thus, this issue is now ripe for appellate review.


FINDINGS OF FACT

1.  Prior to October 25, 2016, the competent and probative evidence is against finding that the Veteran's skin disability affects 20 percent or more of the entire body or exposed areas, or requires systemic therapy for a total duration of six weeks or more during the past 12-month period.

2.  As of October 25, 2016, the competent and probative evidence is at least in equipoise as to whether the Veteran's skin disability resulted in recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.


CONCLUSIONS OF LAW

1.  Prior to October 25, 2016, the criteria for a rating in excess of 10 percent for a skin disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes (DCs) 7806, 7820 (2016).

2.  As of October 25, 2016, the criteria for a rating of 60 percent, but no higher, for a skin disability have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, DC 7825.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for 
VA benefits.  The Veteran used VA Form 21-526EZ to file a Fully Developed Claim in August 2013.  The requisite notice was attached to that form, and the Veteran verified receipt of the notice.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran's military personnel and treatment records, as well as all available, identified medical records, have been associated with the virtual file and considered.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  The Veteran was afforded relevant VA examinations in December 2014 and October 2016.

In light of the foregoing, the Board will proceed to the merits of the appeal.


II.  Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Id.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

The Veteran contends that he is entitled to an increased rating for his skin disability, more specifically described as post-inflammatory hyperpigmentation with a history of furunculosis, claimed as skin problems, tumors, cysts, and body sores.  The Board notes that Diagnostic Code 7820 for infections of the skin not listed elsewhere instructs the rater to rate the disability as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis 
(DC 7806), depending on the predominant disability.  38 C.F.R. § 4.118, DC 7820.  The Veteran's skin disability has been evaluated as 10 percent disabling under Diagnostic Code 7806.  

The Board notes that to the extent the Veteran is separately compensated for scars related to his skin disability, those scars will not be considered in evaluating his skin disability, as he cannot be compensated twice for the same symptomatology.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  

Under Diagnostic Code 7806, dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas or; requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period warrants a 60 percent rating.  38 C.F.R. § 4.118, DC 7806. 

Dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.  38 C.F.R. § 4.118, DC 7806.

Dermatitis or eczema affecting at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating.  38 C.F.R. § 4.118, DC 7806.  

In July 2017, the Federal Circuit held that not all forms of treatment with corticosteroids and other immunosuppressive drugs are automatically "systemic therapy" under 38 C.F.R. § 4.118, Diagnostic Code 7806, which distinguishes between systemic and topical therapy.  Johnson, 862 F.3d at 1354.  Rather, the use of a topical corticosteroid could be considered either systemic therapy or topical therapy based on the factual circumstances of each case.  Id. at 1356.  The pertinent consideration is whether the treatment is administered on a large enough scale to affect the body as a whole.  Id. at 1355.  

An October 2016 VA examination indicates the presence of urticaria, which is evaluated under Diagnostic Code 7825.  Under Diagnostic Code 7825, a 30 percent rating is warranted for recurrent debilitating episodes occurring at least four times during the past 12-month period and requiring intermittent systemic immunosuppressive therapy for control.  Recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy warrants a 60 percent rating.  38 C.F.R. § 4.118, DC 7825.  

A.  Prior to October 25, 2016

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a disability rating in excess of 10 percent for a skin disability is not warranted prior to October 25, 2016.  

On May 14, 2014, the Veteran sought medical treatment, presenting with scattered skin follicles having tiny bumps without pustules, drainage, or erythema on his lower extremities.  He was prescribed the oral form of minocycline for his skin disorder, with a stop date of June 13, 2014.  At that time, the topical versions of bacitracin/polymyxin and chlorhexidine gluconate were listed under active medications.  The Veteran reported taking oral antibiotics for up to three months in the past, but did not specify when.  06/04/2014 VBMS, Medical-Government No. 1, pp. 49-51; 06/04/2014 VBMS, Medical-Government No. 2.  The Board takes judicial notice that minocycline, which is taken orally, is a systemic therapy, but notes that it was taken by the Veteran for approximately four weeks.  See VBA Adj. Manual M21-1, III.iv.4.J.3.f (recognizing that systemic therapy encompasses oral medications).  

In December 2014, the Veteran was afforded a VA examination for scars related to his skin disability.  12/06/2014 VBMS, C&P Exam.  A February 2015 addendum to the December 2014 VA examination stated that there was no skin condition associated with the Veteran's post-inflammatory hyperpigmentation and no objective evidence of furunculosis (tumors or cysts) upon examination.  Indeed, this addendum report notes 0 percent total body area affected and 0 percent exposed area affected (hands, face, head and neck).  02/18/2015 VBMS, C&P Exam.  

A January 2015 VA examination for Gulf War Syndrome noted mild hyperpigmentation of skin at the midlateral shoulder area, with no current treatment or complications.  A list of active medication included the topical form of chlorhexidine gluconate.  01/30/2015 VBMS, C&P Exam, p. 3.  

Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran's skin disability affected 20 percent or more of the entire body or exposed areas, or required systemic therapy for a total duration of six weeks or more during the past 12-month period, prior to October 25, 2016.  Indeed, the February 2015 addendum reflects less than 5 percent of the entire body and/or exposed areas.  The 2015 Gulf War examination report did not list current treatment or complications.   

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher disability rating for his skin disorder based on the competent evidence as described above.  See 38 C.F.R. § 4.118.

B.  As of October 25, 2016

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a disability rating of 60 percent, but no higher, for a skin disability is warranted as of October 25, 2016.

On October 25, 2016, the Veteran was afforded a VA examination to assess the severity of his skin disability.  The examiner noted diagnoses of furunculosis and post-inflammatory hyperpigmentation, and indicated that the Veteran's skin disability affects between 5 and 20 percent of his total body area, and between 5 and 20 percent of exposed areas.  The examiner indicated that the Veteran's skin disability required systemic treatment (i.e., dicloxacillin) for a total duration of at least six weeks, but not constantly, during the past 12-month period, as well as constant or near constant use of a topical corticosteroid (i.e., chlorhexidine gluconate) and another topical medication (i.e., polysporin).  The examiner noted four or more debilitating episodes in the past 12-month period, as the Veteran described episodes of sores covering his entire body making it impossible for him to wear clothing, despite ongoing immunosuppressive therapy.  10/25/2016 VBMS, C&P Exam, pp. 2-5.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether a 60 percent rating is warranted based on recurrent debilitating episodes occurring four or more times in the past year despite continuous immunosuppressive therapy.  

The Board has assigned the maximum schedular rating of 60 percent under Diagnostic Code 7825.  All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher disability rating for his skin disability under another diagnostic code, such as Diagnostic Code 7806.  See 38 C.F.R. § 4.118.


ORDER

A disability rating in excess of 10 percent for a skin disability prior to 
October 25, 2016, is denied.  

A disability rating of 60 percent, but no higher, for a skin disability as of 
October 25, 2016, is granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


